Cassoday, J.
Tbe learned counsel for tbe defendant strenuously contends that tbe evidence is insufficient to support tbe general verdict or any of tbe special findings in favor of tbe plaintiff. Tbe view we have taken of tbe case renders it unnecessary for us to determine that question.
Tbe statute requires the court to direct tbe jury to find a special verdict when requested as prescribed. Sec. 2858, E. S. Such verdict must “ be prepared by tbe court in tbe form of questions in writing, relating only to material issues of fact and admitting a direct answer, to which tbe jury shall make answer in writing. Tbe court may also direct tbe jury, if they render a general verdict, to find in writing upon any particular question of fact to be stated as aforen said.” Ibid. This last provision is applicable to tbe case at bar. Tbe purpose of thus submitting particular controverted questions of fact is to secure' a direct answer free from any bias or prejudice in favor of or against either party. It is a wise provision in certain cases when properly administered. It has often been demonstrated in tbe trial of causes that tbe non-expert juryman is more bable than *616tbe experienced lawyer or judge to be led away from the material issues of fact involved by some collateral circumstance of little or no significance, or by sympathy, bias, or prejudice; and hence it is common practice for courts, in the submission of such particular questions and special verdicts, to charge the jury, in effect, that they have nothing to do with, and must not consider the effect which their answers may have upon, the controversy or the parties. The learned trial judge, when in health, has frequently so charged. It is certainly a very proper thing to do when the business or reputation of either party is such as to naturally stimulate a bias in favor of the one party or the other. It is true that juries, under such a charge, sometimes return inconsistent answers; but it is usually because such is the honest result of their unbiased judgment upon different branches of the evidence.
In the case at bar the learned trial judge seems to have been particularly anxious to prevent such inconsistent answers ; and hence he explained to the jury what different answers to each particular question so submitted would be consistent, and what inconsistent, with a general verdict in favor of one or the other party. This was peculiarly calculated to secure special answers which would be consistent with a general verdict rather than in accordance with the weight of evidence upon each of such particular questions. The effect of such instructions was very much the same as though the court had charged the jury that after they had determined upon a general verdict then they should answer the particular questions submitted in the way they had thus been informed would be consistent with such general verdict. This was misleading, and well calculated to defeat the very object of the statute in authorizing such submission.
But this error was aggravated by what subsequently occurred, as indicated in the foregoing statement. After *617being out about five hours, the jury returned a general verdict in favor of the plaintiff, and an affirmative answer to question A submitted at the request of the plaintiff, but without answering either of the questions requested by the defendant. In the absence of any counsel on the part of the defendant, the3 court then informed the. jury, in effect, that it would be necessary for them to answer the two questions submitted at the request of the defendant, and thereupon erased the word “ not ” from the second of those questions. The jury thereupon retired again to consider said two questions so requested by the defendant, and nothing more,— the court in the mean time having accepted and retained the general verdict and question A and the answer to it, — both having been returned in favor of the plaintiff. By. thus retaining the general verdict and question A and the answer to it, and sending the jury out to consider the two unanswered questions merely, under the instructions which had previously been given as to the way in which such questions should be answered in order to make the same consistent with the general verdict, they had but one thing to do, and that was to return answers which would be thus consistent with the general verdict. But the jury manifestly had trouble in reaching such conclusion, under the evidence, as they were absent an hour and twenty minutes before reaching any conclusion, and then returned with an affirmative answer to the first of those questions, and a long verbal statement «in lieu of a written answer to the second, which, on consultation with the court, was finally agreed upon as the proper answer to the second question, notwithstanding they had previously been instructed to answer that question in the affirmative, in case they answered the first in the affirmative. But, as indicated, the second question had in the mean time been changed by the court, striking out the word “ not,” and no instruction had been given upon that question so modified.-
*618The learned counsel for the plaintiff claims that these questions were immaterial, but the learned trial judge manifestly did not think so, for upon the point involved he expressly charged the jury: “Now, that is a sharp question drawn out again, gentlemen, dividing these parties, and it is submitted to you to find as you believe the truth is upon it.”
A verdict is a declaration of the truth as to the matters of fact submitted to the jury. However many questions it may have determined, yet it should be returned as a whole unit. From its very nature, separate parts of it should not be determined and returned at different times and in separate- fractions. There was manifestly a mistrial.
By the Court.— The judgment of the circuit court is reversed, and the cause is remanded for a new trial.